Case
 Case1:20-cr-00018-RMB
      1:20-cr-00018-RMB Document
                         Document53-1
                                  54 Filed
                                      Filed09/09/21
                                            09/09/21 Page
                                                      Page11ofof55
Case
 Case1:20-cr-00018-RMB
      1:20-cr-00018-RMB Document
                         Document53-1
                                  54 Filed
                                      Filed09/09/21
                                            09/09/21 Page
                                                      Page22ofof55
Case
 Case1:20-cr-00018-RMB
      1:20-cr-00018-RMB Document
                         Document53-1
                                  54 Filed
                                      Filed09/09/21
                                            09/09/21 Page
                                                      Page33ofof55
Case
 Case1:20-cr-00018-RMB
      1:20-cr-00018-RMB Document
                         Document53-1
                                  54 Filed
                                      Filed09/09/21
                                            09/09/21 Page
                                                      Page44ofof55
Case
 Case1:20-cr-00018-RMB
      1:20-cr-00018-RMB Document
                         Document53-1
                                  54 Filed
                                      Filed09/09/21
                                            09/09/21 Page
                                                      Page55ofof55




                                           9/9/21




       9
